Citation Nr: 1820540	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  10-18 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for allergic rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, in February 2010, the RO granted an increased rating of 30 percent for the Veteran's allergic rhinitis as of the date of the claim.  Thereafter, in April 2015, the Board remanded the claim for a determination as to whether the Veteran perfected a timely appeal.  The RO found in a June 2014 supplemental statement of the case that a timely perfected appeal was not received.  However, in July 2016, the Board found that VA had waived any objection to the timeliness of the Veteran's appeal and remanded the claim for additional development.  

The Board also notes that the Veteran indicated he wanted to cancel the appeal during a telephone call with VA in November 2016.  In this regard, an appeal may be withdrawn by an appellant as to any or all issues involved in the appeal at any time before the Board promulgates a decision, but the withdrawal must be explicit, unambiguous, and unless it is done on the record at a hearing, in writing.  38 C.F.R. § 20.204; DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The Veteran was notified in a January 2018 supplemental statement of the case that he would need to explicitly request withdrawal of the appeal in writing, but he has not done so.  Thus, the claim remains before the Board.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for allergic rhinitis under Diagnostic Code (DC) 6522 for the entire period on appeal. 



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's allergic rhinitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.97, DC 6522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran is currently rated for allergic rhinitis under 38 C.F.R. § 4.97, DC 6522.  A 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522.

Bacterial rhinitis is rated under DC 6523.  A 10 percent rating is warranted for bacterial rhinitis with permanent hypertrophy of turbinates and with greater than 50-percet obstruction of nasal passage on both sides or complete obstruction on one side.  A 50 percent rating is warranted for bacterial rhinitis with rhinoscleroma.  38 C.F.R. § 4.97, DC 6523.

Sinusitis is rated under DCs 6510 through 6514 pertaining to different types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following DC 6514.  38 C.F.R. § 4.97.  Sinusitis is rated zero percent when detected by x-ray only.  Id.  A 10 percent rating requires one or two incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent rating requires three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  Id.  A maximum 50 percent rating requires chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  The Note following this DC states that an incapacitating episode means one that requires bed rest and treatment by a physician.  Id.

Deviation of nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502.   

Facts and Analysis

The Veteran is seeking an increased rating for his service-connected allergic rhinitis.  In this regard, in a September 2009 statement, the Veteran reported experiencing a burning sensation in his eyes when reading books and attributed it to his rhinitis. 

The Veteran was afforded a VA examination in regard to this claim in November 2009.  The examiner found that the Veteran has allergic rhinitis with nasal polyps.  He also found that the Veteran has bacterial rhinitis with permanent hypertrophy of turbinates and granulomatous disease including rhinoscleroma.  In addition, the examiner diagnosed the Veteran with chronic sinusitis.  The Veteran reported experiencing pain, headaches, sore throats and ear drainage.  The examiner stated that he had tenderness over his frontal sinus area, purulent discharge, and crusting.  However, the examiner found that the Veteran has not experienced episodes of sinusitis requiring doctor prescribed bed rest or antibiotic treatment lasting four to six weeks.  In addition, the examiner found that the Veteran had septal deviation and that both of his nostrils were completely obstructed.  The examiner also noted eye problems associated with the Veteran's allergic rhinitis.

Thereafter, pursuant to the April 2015 Board remand, the Veteran was afforded a VA examination in August 2015.  The Veteran reported taking over the counter medication for his nasal condition and experiencing headaches weekly that usually last less than one day and require rest.  The examiner diagnosed the Veteran with rhinitis, chronic sinusitis, and a deviated nasal septum (traumatic).  He also explained that the Veteran's condition is properly designated as rhinosinusitis because the mucous membranes of the nose and sinuses are contiguous and subject to the same disease processes.  However, the examiner found that the Veteran has not been properly diagnosed with bacterial rhinitis.  He explained that the Veteran denied having or being treated for bacterial or granulomatous disease or rhinoscleroma.  He further explained that such conditions are not indicated by a physical examination, radiographic imaging, or the Veteran's treatment records.  The examiner reported that the Veteran's sinus condition is overwhelmingly inflammatory in etiology and mainly allergic.  He also reported that the Veteran experiences headaches as a symptom of his sinusitis, but not pain, tenderness, purulent discharge, or crusting.  He further stated that the condition is only detected by imaging studies.  In regard to the Veteran's allergic rhinitis, the examiner reported that the Veteran does not have nasal polyps or nasal obstruction.  Finally, the examiner reported that there was no evidence of in-service nasal trauma and that the Veteran did not remember experiencing any nasal trauma.

The Board finds that a rating in excess of 30 percent for the Veteran's rhinitis is not warranted.  In this regard, 30 percent is the highest schedular rating available for allergic rhinitis.  In addition, following a review of the full record including the November 2009 examination and relevant diagnostic testing, the August 2015 VA examiner explained that the Veteran has not properly been diagnosed with a bacterial or granulomatous rhinitis.  The August 2015 examiner's opinion is clear and unequivocal and is based on the relevant information, including a physical examination, diagnostic testing, and the Veteran's treatment records.  Moreover, the examiner's explanation is logical and follows from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, his conclusion that the Veteran does not have bacterial or granulomatous rhinitis is highly persuasive and probative evidence and, thus, is more persuasive than the findings of the November 2009 examiner in regard to this issue.  Therefore, the Veteran is not entitled to a higher disability rating under DC 6523 for bacterial rhinitis. 

The Board has also considered whether a separate rating for chronic sinusitis is warranted.  However, the Board finds that a separate rating is not warranted for sinusitis.  The Veteran's treatment records do no show that he has experienced incapacitating episodes of sinusitis.  In addition, while the November 2009 examination found that the Veteran presented with pain, purulent discharge, and crusting due to sinusitis, the record does not show that he experiences three or more non-incapacitating episodes of such symptomatology per year.  Furthermore, the August 2015 VA examiner did not find the presence of pain, purulent, discharge, or crusting and reported that the Veteran's sinusitis was detected only by imaging.  Additionally, the November 2009 examiner noted that the Veteran had not experienced episodes of sinusitis requiring doctor prescribed bed rest or antibiotic treatment lasting four to six weeks.  Therefore, a separate compensable rating is not warranted for such condition under DCs 6510 through 6514.

Likewise, the Board finds that a separate rating for deviation of the nasal septum is not warranted.  The Veteran's service treatment records (STRs) do not contain any reports or treatment for nasal trauma.  In addition, he denied the presence of any nose abnormalities during his June 1991 separation examination and the August 2015 VA examination.  Thus, a separate rating for deviation of the nasal septum is not warranted under DC 6502.  See Veterans Benefits Administration Manual (VBA) M21-1 III.iv.4.F.7.a.

Finally, the Board has considered whether a separate rating is warranted for the Veteran's eye problems associated with his rhinitis.  In this regard, the November 2009 examiner found that the Veteran's experiences eye problems related to his allergic rhinitis.  However, he is already compensated for such symptoms with a separate 10 percent disability evaluation for conjunctivitis, which is the highest schedular rating for such condition, for the entire period on appeal.  See 38 C.F.R. § 4.14, 4.79, DC 6018.

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for allergic rhinitis, the benefit-of-the-doubt rule is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, higher and/or separate ratings for this disability are not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for allergic rhinitis is denied.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


